                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


BIATRIS CASILLAS SAAVEDRA,                        §
                                                  §
                   Plaintiff,                     §                SA-19-CV-01387-DAE
                                                  §
vs.                                               §
                                                  §
COMMISSIONER OF SOCIAL                            §
SECURITY,                                         §
                                                  §
                   Defendant.                     §

                                             ORDER

       Before the court in the above-styled cause of action is Plaintiff’s motion to proceed in

forma pauperis [#1]. This case was automatically referred to the undersigned upon filing, and

the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). Plaintiff

seeks leave to proceed in forma pauperis (“IFP”) based on an inability to afford court fees and

costs. Having considered Plaintiff’s application and supporting affidavit, the Court is of the

opinion the motion should be granted.

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes

income and asset information, which indicates that Plaintiff is unemployed but receives monthly

disability payments in the amount of $1,400 and relies on her spouse for additional support.

Plaintiff’s affidavit indicates that her monthly expenses exceed her income and she owes $10,000

in unpaid medical bills. This information demonstrates that Plaintiff does not have sufficient


       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
                                                 1
monthly resources available to pay the filing fee, and the Court will grant the motion to proceed

IFP.

       IT IS THEREFORE ORDERED that Plaintiff’s application to proceed in forma

pauperis [#1] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security, and the Clerk shall, until

further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

       IT IS FURTHER ORDERED that the District Clerk issue the summons attached to

Plaintiff’s motion [#1-4, #1-5, #1-6]. Counsel is directed to serve each Defendant required to be

served with a copy of the summons, complaint, and a copy of this Order by certified mail, return

receipt requested, if possible.

       IT IS SO ORDERED.

       SIGNED this 2nd day of December, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
